WO coc ~YQ ®m Oo FB W WN =

oOo a mw SB WY Be SF OO we OH DO OH OR OYUN SO

Case 2:19-cr-00411-DJH Document 73 Filed 01/16/20 Page 1 of 2

 

_/ FLED  ____ LODGED
eee, RECEIVED ___. COPY
MICHAEL BAILEY JAN 1.6 2020
United States Attorney
District of Arizona CLERK U 8 DIBTRIGT COURT
DISTRICT OF ARIZONA
MONICA. B. KLAPPER | BY | DEP

 

 

 

Assistant U.S. Attorney
Arizona State Bar No, 013755
Monica.Klapper@usdoj.gov

GARY M. RESTAINO
Assistant U.S. Attorney
Arizona State Bar No. 017450
Gary.Restaino@usdoj.gov

Two Renaissance Square

40 N. Central Ave., Suite 1800
Phoenix, Arizona 85004
Telephone: 602-5 14-7500
Attorneys for Plaintiff

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

United States of America,
Plaintiff,

VS.

2. Heriberto Octavio Cruz,
Defendant.

INFORMATION
VIO: 15 U.S.C. § 77e
(Count 1)

 

 

THE UNITED STATES ATTORNEY’S OFFICE CHARGES:

 

CR-19-00411-002-PHX-DJH

Sale of Unregistered Securities

 

Between about October of 2014 and May of 2017, HERIBERTO OCTAVIO CRUZ
made use of a means or instrument of transportation or communication in interstate
commerce or the mail to knowingly sell an unregistered security, and in doing so acted

willfully. More specifically, on March 12, 2015, with the use of wire communications,

Count I

Sale of Unregistered Securities

(15 U.S.C. § 77e)

‘CRUZ sold 68 million unregistered shares of Greenway Design Group LLC’s stock to

 
Oo co ~s DN UO SF WY NHN

bo bo a) 1) ko i) hm bo oh eo jet eh pet no a — a
oO ~J ON tn a fot i] — > ne) co I oN wo Cand bBo ea .

 

‘Case 2:19-cr-00411-DJH Document 73 Filed 01/16/20 Page 2 of 2

unindicted co-conspirator J.K. and 68 million unregistered shares to Co-Defendant David

Loflin, knowing that the shares were required to be registered with the SEC. This was

done in violation of 15 U.S.C. § 77e.

Dated this \ (ot Yay of Becember;20197 eww at M, Zod»

MICHAEL BAILEY
United States Attorney
District of Arizona

po CDA

MONICA crap:
GARY wt RESTAINO
Assistant U.S. Attorneys

 

 

 

 
